                                           Case 3:19-cv-01236-LAB-MSB Document 1 Filed 07/03/19 PageID.1 Page 1 of 12


                                           HYDE & SWIGART, APC
                                       1
                                           Yana A. Hart, Esq. (SBN: 306499)
                                       2   yana@westcoastlitigation.com
                                           2221 Camino Del Rio South, Suite 101
                                       3
                                           San Diego, CA 92108
                                       4   Telephone: (619) 233-7770
                                           Fax: (619) 297-1022
                                       5
                                       6   LAW OFFICE OF DANIEL G. SHAY
                                           Daniel G. Shay, Esq. (SBN: 250548)
                                       7
                                           danielshay@tcpafdcpa.com
                                       8   2221 Camino Del Rio South, Suite 308
                                           San Diego, CA 92108
                                       9
                                           Telephone: (619) 222-7429
                                      10   Fax: (866) 431-3292
                                      11
                                           Attorneys for Plaintiff
                                      12   Gloria Rodriguez
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14                        UNITED STATES DISTRICT COURT
                                      15                       SOUTHERN DISTRICT OF CALIFORNIA
                                      16
                                             GLORIA RODRIGUEZ,                         Case No: '19CV1236 LAB MSB
                                      17     Individually and on behalf
                                      18     of others similarly situated,             CLASS ACTION
                                      19                         Plaintiff,            COMPLAINT FOR DAMAGES
                                      20     v.                                        FOR VIOLATIONS OF THE
                                                                                       CALIFORNIA CONSUMER
                                      21     BANK OF AMERICA N.A.,                     CREDIT REPORTING
                                      22                                               AGENCIES ACT, CAL. CIV.
                                                                Defendant.             CODE § 1785.1, ET SEQ.
                                      23
                                      24                                               JURY TRIAL DEMANDED
                                      25
                                      26
                                      27
                                      28

                                           CLASS ACTION COMPLAINT             PAGE 1        RODRIGUEZ V. BANK OF AMERICA, N.A.
                                           Case 3:19-cv-01236-LAB-MSB Document 1 Filed 07/03/19 PageID.2 Page 2 of 12



                                       1                                        INTRODUCTION
                                       2   1. The California legislature found that the banking system is dependent upon fair
                                       3         and accurate credit reporting; and that, inaccurate credit reports directly impair
                                       4         the efficiency of the banking system, and unfair credit reporting methods
                                       5         undermine the public confidence, which is essential to the continued
                                       6         functioning of the banking system. The California Consumer Credit Reporting
                                       7         Agencies Act was enacted to insure fair and accurate reporting, promote
                                       8         efficiency in the banking system and protect consumer privacy; and to ensure
                                       9         that consumer reporting agencies exercise their grave responsibilities with
                                      10         fairness, impartiality, and a respect for the consumer’s right to privacy because
                                      11         consumer reporting agencies have assumed such a vital role in assembling and
                                      12         evaluating consumer credit and other information on consumers.1
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13   2. Plaintiff Gloria Rodriguez (“Plaintiff”), through her attorneys, brings this
      HYDE & SWIGART, APC




                                                 Complaint for damages, injunctive relief, and any other available legal or
        SAN DIEGO, CA 92108




                                      14
                                      15         equitable remedies resulting from the illegal actions of Defendant, Bank of
                                      16         America, N.A. (“Defendant”), in reporting erroneous negative and derogatory
                                      17         information on Plaintiff’s credit report, as that term is defined by Cal. Civ.
                                      18         Code § 1785.3(c).
                                      19   3. More specifically, Plaintiff brings this Complaint, by and through her
                                      20         attorneys, for damages arising out of the systematic issuance of erroneous
                                      21         credit reports by Defendant. Defendant has erroneously reported continual
                                      22         monthly payment obligations on accounts that have been closed and paid in
                                      23         full.
                                      24   4. Plaintiff makes these allegations on information and belief, with the exception
                                      25         of allegations that pertain to Plaintiff, or to Plaintiff’s counsel, which Plaintiff
                                      26         alleges on personal knowledge.
                                      27
                                      28   1
                                               Cal Civ. Code § 1785.1
                                           CLASS ACTION COMPLAINT               PAGE 2            RODRIGUEZ V. BANK OF AMERICA, N.A.
                                           Case 3:19-cv-01236-LAB-MSB Document 1 Filed 07/03/19 PageID.3 Page 3 of 12



                                       1   5. While many violations are described below with specificity, this Complaint
                                       2       alleges violations of the statute cited in its entirety.
                                       3   6. Unless otherwise stated, all the conduct engaged in by Defendant occurred in
                                       4       California.
                                       5   7. Any violations by Defendant were knowing and intentional, and that Defendant
                                       6       did not maintain procedures reasonably adapted to avoid any such violation.
                                       7   8. Unless otherwise indicated, the use of Defendant’s name in this Complaint
                                       8       includes all agents, employees, officers, members, directors, heirs, successors,
                                       9       assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
                                      10       Defendant.
                                      11                                   JURISDICTION & VENUE
                                      12   9. Jurisdiction is proper under the Class Action Fairness Act of 2005 (“CAFA”),
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13       28 U.S.C. § 1332(d)(2) because Plaintiff, a resident of the State of California,
      HYDE & SWIGART, APC




                                               seeks relief on behalf of a California class, which will result in at least one
        SAN DIEGO, CA 92108




                                      14
                                      15       class member belonging to a different state than that of Defendant, a national
                                      16       bank with its principal place of business in the State of Virginia.
                                      17   10. Plaintiff also seeks the greater of statutory punitive damages of $5,000 per
                                      18       violation per violation pursuant to Cal. Civ. Code § 1785.31, which, when
                                      19       aggregated among a proposed class number in the tens of thousands, exceeds
                                      20       the $5,000,000 threshold for federal court jurisdiction.
                                      21   11. Therefore, both diversity jurisdiction and the damages threshold under CAFA
                                      22       are present, and this Court has jurisdiction.
                                      23   12. Because Defendant conducts business within the State of California, personal
                                      24       jurisdiction is established.
                                      25   13. Venue is proper pursuant to 28 U.S.C. § 1391 for the following reasons:
                                      26       (i) Plaintiff resides in the County of San Diego, State of California which is
                                      27       within this judicial district; (ii) the conduct complained of herein occurred
                                      28

                                           CLASS ACTION COMPLAINT              PAGE 3             RODRIGUEZ V. BANK OF AMERICA, N.A.
                                           Case 3:19-cv-01236-LAB-MSB Document 1 Filed 07/03/19 PageID.4 Page 4 of 12



                                       1        within this judicial district; and (iii) Defendant conducted business within this
                                       2        judicial district at all times relevant.
                                       3                                    PARTIES & DEFINITIONS
                                       4   14. Plaintiff is a natural person who resides in the County of San Diego, State of
                                       5        California. Plaintiff is also a “consumer‚” as that term is defined by Cal. Civ.
                                       6        Code § 1785.3(b).
                                       7   15. Defendant is a national bank authorized to do business in the State of
                                       8        California. Because Defendant is a partnership, corporation, association, or
                                       9        other entity, it is therefore a “person” as that term is defined by Cal. Civ. Code
                                      10        § 1785.3(j).
                                      11   16. The cause of action herein pertains to Plaintiff’s “consumer credit report” as
                                      12        that term is defined by Cal. Civ. Code § 1785.3(d), in that inaccurate
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13        representations of Plaintiff’s credit worthiness, credit standing, and credit
      HYDE & SWIGART, APC




                                                capacity were made via written, oral, or other communication of information
        SAN DIEGO, CA 92108




                                      14
                                      15        by a consumer credit reporting agency, which is used or is expected to be used,
                                      16        or collected in whole or in part, for the purposes of serving as a factor in
                                      17        establishing Plaintiff’s eligibility for, among other things, credit to be used
                                      18        primarily for personal, family, household and employment purposes.
                                      19                                    FACTUAL ALLEGATIONS
                                      20   17. Sometime before July 31, 2017, Plaintiff incurred a financial obligation (the
                                      21        “Debt”) to Defendant. This financial obligation arose from a loan that
                                      22        Defendant extended to Plaintiff.
                                      23   18. On July 31, 2017, Plaintiff filed Chapter 7 bankruptcy.
                                      24   19. On November 28, 2017, the Debt was discharged pursuant to a court order that
                                      25        was mailed to Defendant by the bankruptcy court. The order advised Defendant
                                      26        that the Debt had been discharged.
                                      27   //
                                      28   //

                                           CLASS ACTION COMPLAINT                PAGE 4         RODRIGUEZ V. BANK OF AMERICA, N.A.
                                           Case 3:19-cv-01236-LAB-MSB Document 1 Filed 07/03/19 PageID.5 Page 5 of 12



                                       1   20. Following the bankruptcy, the scheduled monthly payments were no longer due
                                       2       and owing, thus they should have been listed as $0.00 or N/A on all consumer
                                       3       reports.
                                       4   21. However, following the bankruptcy, Defendant reported that there remained a
                                       5       scheduled monthly payment of $449 towards the Debt.
                                       6   22. Plaintiff discovered Defendant’s false furnishing of information for the first
                                       7       time when reviewing her Equifax credit report dated April 11, 2018.
                                       8   23. Thus, on May 8, 2019, Plaintiff faxed Equifax a dispute, which included a
                                       9       description of Defendant’s erroneous reporting.
                                      10   24. Despite Plaintiff’s dispute, expressly evidencing Defendant’s erroneous
                                      11       furnishing of information, Plaintiff’s credit report remains inaccurate because
                                      12       Defendant refuses to correct the scheduled payment listing.
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13   25. To potential lenders reading Plaintiff’s credit reports, it appears as though
      HYDE & SWIGART, APC




                                               Plaintiff has an ongoing payment obligation to Defendant, which is not true.
        SAN DIEGO, CA 92108




                                      14
                                      15       When making decisions on whether or not to extend credit, lenders consider
                                      16       what monthly obligations potential borrowers already have. If borrowers have
                                      17       too many monthly payment obligations, lenders will not lend to them and
                                      18       borrowers will be unable to obtain financing for necessary things such as
                                      19       vehicles etc.
                                      20   26. Defendant is a sophisticated lender that reported many inaccurate scheduled
                                      21       monthly payments regarding Plaintiff thereby damaging Plaintiff’s, and the
                                      22       putative class members’, credit worthiness.
                                      23   27. To report these continuing monthly payment obligations is patently incorrect,
                                      24       misleading, and fails to comply with the Metro 2 Guidelines.
                                      25   28. In an effort to comply with the CCCRAA in the most efficient manner,
                                      26       consumer reporting agencies (such as Experian, Equifax, and Transunion) have
                                      27       adopted a uniform system to gather and report information about consumers as
                                      28       well as process and correct inaccuracies and disputes.

                                           CLASS ACTION COMPLAINT            PAGE 5           RODRIGUEZ V. BANK OF AMERICA, N.A.
                                           Case 3:19-cv-01236-LAB-MSB Document 1 Filed 07/03/19 PageID.6 Page 6 of 12



                                       1   29. “Metro 2” is the credit reporting software that was developed as a standard for
                                       2       the credit reporting industry and provides one standard layout to be used by all
                                       3       furnishers of information to the consumer reporting agencies.
                                       4   30. Metro 2 provides a resource guide to each user, which explains the proper
                                       5       procedures for reporting information, reporting on investigations, and
                                       6       correcting information.
                                       7   31. Individual furnishers must be approved by each bureau to report information to
                                       8       that bureau.
                                       9   32. Once approved, the furnishers are able to provide information to credit bureaus
                                      10       through the Metro 2 system.
                                      11   33. Furnishers’ utilization of the Metro 2 reporting standard correctly is crucial
                                      12       because the Metro 2 system creates a uniform standard for the meaning given
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13       to each field provided, which fosters consistency in how furnishers formulate
      HYDE & SWIGART, APC




                                               data to report to the credit bureaus, which ultimately leads to objective credit
        SAN DIEGO, CA 92108




                                      14
                                      15       evaluations.
                                      16   34. By reporting inaccurate information to the credit bureaus, Defendant has
                                      17       misrepresented the status of Plaintiff’s financial obligations, specifically
                                      18       Plaintiff’s payment obligations for a paid and/or closed account.
                                      19   35. As a result of Defendant’s improper and unauthorized conduct, Plaintiff has
                                      20       suffered damages due to Defendant’s misrepresentations regarding Plaintiff’s
                                      21       current payment obligations.
                                      22   36. This inaccurate reporting will adversely affect credit decisions because credit
                                      23       guarantors are made aware of Plaintiff’s current income during the application
                                      24       process.
                                      25   37. By reporting continuing monthly payments as opposed to a $0 monthly
                                      26       payment, Defendant misrepresents Plaintiff’s monthly financial obligations and
                                      27       gives the false impression that Plaintiff has less funds available to satisfy the
                                      28       new credit currently being applied for.

                                           CLASS ACTION COMPLAINT             PAGE 6          RODRIGUEZ V. BANK OF AMERICA, N.A.
                                           Case 3:19-cv-01236-LAB-MSB Document 1 Filed 07/03/19 PageID.7 Page 7 of 12



                                       1   38. Defendant’s     inaccurate    and    negative    reporting   damaged      Plaintiff’s
                                       2        creditworthiness.
                                       3   39. Plaintiff’s right to be able to apply for credit based on accurate information has
                                       4        been violated, placing Plaintiff at increased risk of not being able to obtain
                                       5        valuable credit and adversely affecting Plaintiff’s credit rating.
                                       6   40. The bankruptcy court mailed Defendant a clear and unambiguous order that
                                       7        definitively discharged the Debt. Defendant, therefore, had explicit and
                                       8        authoritative evidence that the Debt was discharged, meaning scheduled
                                       9        payments were no longer due. Thus, Defendants knew or should have known
                                      10        that the information that they provided to Experian was inaccurate. By
                                      11        reporting it, Defendants violated Cal. Civ. Code § 1785.25(a).
                                      12   41. Moreover, Defendant’s conduct violates Cal. Civ. Code § 1785.25(b):
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13                 A person who (1) in the ordinary course of business
      HYDE & SWIGART, APC




                                                         regularly and on a routine basis furnishes information to
        SAN DIEGO, CA 92108




                                      14
                                                         one or more consumer credit reporting agencies about the
                                      15                 person's own transactions or experiences with one or
                                                         more consumers and (2) determines that information on a
                                      16                 specific transaction or experience so provided to a
                                                         consumer credit reporting agency is not complete or
                                      17                 accurate, shall promptly notify the consumer credit
                                      18                 reporting agency of that determination and provide to the
                                                         consumer credit reporting agency any corrections to that
                                      19                 information, or any additional information, that is
                                                         necessary to make the information provided by the
                                      20                 person to the consumer credit reporting agency complete
                                      21                 and accurate.

                                      22   42. In the regular course of its business operations, Defendant routinely furnishes
                                      23        information to credit reporting agencies pertaining to transactions between
                                      24        Defendant and Defendant’s consumers, so as to provide information to a
                                      25        consumer’s credit worthiness, credit standing and credit capacity.
                                      26   //
                                      27   //
                                      28

                                           CLASS ACTION COMPLAINT              PAGE 7            RODRIGUEZ V. BANK OF AMERICA, N.A.
                                           Case 3:19-cv-01236-LAB-MSB Document 1 Filed 07/03/19 PageID.8 Page 8 of 12



                                       1   43. Further, through Plaintiff’s dispute as well as Plaintiff’s bankruptcy discharge
                                       2        order mailed to Defendant from the court, Defendant had ample evidence
                                       3        indicating Defendant furnished inaccurate information to Equifax.
                                       4   44. Nonetheless, because Plaintiff’s credit report continues to be inaccurate to date
                                       5        as to scheduled payments due to Defendant, Plaintiff is informed and believed
                                       6        Defendant failed to provide any corrections to Equifax, in violation of Cal. Civ.
                                       7        Code § 1785.25(b).
                                       8                                   CLASS ALLEGATIONS
                                       9   45. Plaintiff brings this action on Plaintiff’s own behalf, and on behalf of all others
                                      10        similarly situated.
                                      11   46. Plaintiff is among many thousands of persons in California who has had his or
                                      12        her credit information compiled and reported by Defendant regarding financial
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13        obligations incurred that have been subsequently paid in full or discharged, and
      HYDE & SWIGART, APC




                                                currently have a $0 balance owed to the original creditor.
        SAN DIEGO, CA 92108




                                      14
                                      15   47. Defendant has knowledge of when debts are discharged through bankruptcy,
                                      16        and when accounts are closed.
                                      17   48. Despite the fact that Defendant has knowledge and notice of when accounts are
                                      18        closed, Defendant has a deliberate policy of not accurately reporting that said
                                      19        debts are no longer currently still due and owing.
                                      20   49. As a result of Defendant’s refusal to make such updates to consumers’ credit
                                      21        reports, debts that have been discharged and/or closed with a $0 balance are
                                      22        instead listed on Class Members’ credit reports as current scheduled monthly
                                      23        payments that are due.
                                      24   50. These notations clearly indicate to potential creditors, employers, or other third
                                      25        parties that a Class Member still has monthly obligations. These notations
                                      26        therefore adversely affect a Class Member’s ability to obtain credit or
                                      27        employment.
                                      28   //

                                           CLASS ACTION COMPLAINT             PAGE 8           RODRIGUEZ V. BANK OF AMERICA, N.A.
                                           Case 3:19-cv-01236-LAB-MSB Document 1 Filed 07/03/19 PageID.9 Page 9 of 12



                                       1   51. Defendant knew that the existence of such inaccurate information in the Class
                                       2       Members’ credit reports would damage the Class Members’ credit ratings and
                                       3       their ability to obtain new credit, a lease, a mortgage or employment, all of
                                       4       which may be essential to a consumer’s regular day-to-day life.
                                       5   52. Defendant has chosen not to accurately report the fact that the Class Members’
                                       6       debts have been paid in full and/or closed with a $0 balance.
                                       7   53. Defendant has chosen not to accurately report the fact that the Class Members’
                                       8       debts have been paid in full and/or closed with a $0 balance.
                                       9   54. Plaintiff defines the Class as:
                                      10                   All persons with addresses within California; (ii) who
                                                           have or had account(s) with Defendant; (iii) where said
                                      11                   account(s) has $0 balance; (iv) where Defendant reported
                                                           a monthly payment obligation; (v) within two years prior
                                      12                   to the filing of the Complaint in this action.
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13
      HYDE & SWIGART, APC




                                           55. Defendant and its employees or agents are excluded from the Class.
        SAN DIEGO, CA 92108




                                      14
                                      15   56. Plaintiff does not know the exact number of persons in the Class, but believes
                                      16       them to be in the several hundreds, if not thousands, making joinder of all these
                                      17       actions impracticable.
                                      18   57. The identity of the individual members is ascertainable through Defendant
                                      19       and/or Defendant’s agents’ records or by public notice.
                                      20   58. There is a well-defined community of interest in the questions of law and fact
                                      21       involved affecting the members of The Class. The questions of law and fact
                                      22       common to the Class predominate over questions affecting only individual
                                      23       class members, and include, but are not limited to, the following:
                                      24         a. Whether Defendant has a standard procedure of continuing to report a
                                      25             monthly payment obligation after an account had a $0 balance;
                                      26         b. Whether such practices violate the CCCRAA;
                                      27         c. Whether members of the Class are entitled to the remedies under the
                                      28             CCCRAA;

                                           CLASS ACTION COMPLAINT                PAGE 9       RODRIGUEZ V. BANK OF AMERICA, N.A.
                                           Case 3:19-cv-01236-LAB-MSB Document 1 Filed 07/03/19 PageID.10 Page 10 of 12



                                       1           d. Whether members of the Class are entitled to declaratory relief;
                                       2           e. Whether Defendant should be enjoined from reporting such inaccurate
                                       3               information; and
                                       4           f. Whether members of the Class are entitled to injunctive relief.
                                       5    59. Plaintiff will fairly and adequately protect the interest of the Class.
                                       6    60. Plaintiff has retained counsel experienced in consumer class action litigation
                                       7         and in handling claims involving credit reporting practices.
                                       8    61. Plaintiff’s claims are typical of the claims of the Class, which all arise from the
                                       9         same operative facts involving reporting a monthly payment obligation after an
                                      10         account is discharged and/or closed with a $0 balance.
                                      11    62. A class action is a superior method for the fair and efficient adjudication of this
                                      12         controversy. Class-wide damages are essential to induce Defendant to comply
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13         with California law. The interest of Class members in individually controlling
      HYDE & SWIGART, APC




                                                 the prosecution of separate claims against Defendant is small because the
        SAN DIEGO, CA 92108




                                      14
                                      15         maximum statutory damages in an individual action for CCCRAA violations
                                      16         are minimal.
                                      17    63. Management of these claims is likely to present significantly fewer difficulties
                                      18         than those presented in many class claims, e.g., securities fraud.
                                      19    64. Plaintiff and the Class seek injunctive relief against Defendant to refrain from
                                      20         reporting such inaccurate information when Defendant knows or should know
                                      21         the information is inaccurate.
                                      22    65. Defendant has acted on grounds generally applicable to the Class thereby
                                      23         making appropriate final declaratory relief with respect to the Class as a whole.
                                      24    66. Members of the Class are likely to be unaware of their rights.
                                      25    67. Plaintiff contemplates providing notice to the putative class members by direct
                                      26         mail in the form of a postcard and/or via publication.
                                      27    //
                                      28    //

                                            CLASS ACTION COMPLAINT                PAGE 10        RODRIGUEZ V. BANK OF AMERICA, N.A.
                                           Case 3:19-cv-01236-LAB-MSB Document 1 Filed 07/03/19 PageID.11 Page 11 of 12


                                                                        CAUSE OF ACTION
                                       1
                                                  VIOLATION OF THE CALIFORNIA CREDIT REPORTING AGENCIES ACT
                                       2                                    (CCCRAA)
                                       3                          Cal. Civ. Code § 1785.1, et seq.
                                       4    68. Plaintiff incorporates by reference all of the above paragraphs of this
                                       5        Complaint as though fully stated herein.
                                       6    69. The foregoing acts and omissions constitute numerous and multiple violations
                                       7        of the California Consumer Credit Reporting Agencies Act.
                                       8    70. Because Defendant is a partnership, corporation, association, or other entity,
                                       9        and is therefore a “person” as that term is defined by Cal. Civ. Code §
                                      10        1785.3(j), Defendant is and always was obligated to not furnish information on
                                      11        a specific transaction or experience to any consumer credit reporting agency if
                                      12        the person knows or should have known that the information is incomplete or
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13        inaccurate, as required by Cal. Civ. Code § 1785.25(a). Further Plaintiff
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14        proffered Defendant with information to correct Plaintiff’s credit report, which
                                      15        Defendant refused to do. Defendant knew or should have known that
                                      16        Defendant was not able to report monthly payment obligations on accounts that
                                      17        have been paid and/or closed and/or discharged. Thus, Defendant violated Cal.
                                      18        Civ. Code § 1785.25(a) & (b).
                                      19                                   PRAYER FOR RELIEF
                                      20       WHEREFORE, Plaintiff and the Class Members pray for judgment as follows:
                                      21          • Certifying the Class as requested herein;
                                      22          • Appointing Plaintiff’s Counsel as Class Counsel;
                                      23          • An award of actual damages, in an amount to be determined at trial
                                      24             pursuant to Cal. Civ. Code §1785.31(a)(2)(A), against Defendant;
                                      25          • An Award of attorneys’ fees and costs pursuant to Cal. Civ. Code §
                                      26             1785.31(a)(1);    and,     Cal.    Civ.   Code    §    1785.31(d)     against
                                      27             Defendant;
                                      28

                                            CLASS ACTION COMPLAINT            PAGE 11           RODRIGUEZ V. BANK OF AMERICA, N.A.
                                           Case 3:19-cv-01236-LAB-MSB Document 1 Filed 07/03/19 PageID.12 Page 12 of 12



                                       1          • An award of punitive damages of $100-$5,000 per willful violation of
                                       2              Cal. Civ. Code § 1785.25(a), pursuant to Cal. Civ. Code §
                                       3              1785.31(a)(2)(B) for Plaintiff and the Class;
                                       4          • For equitable and injunctive relief pursuant to Cal. Civ. Code §
                                       5              1785.31(b); and
                                       6          • Any and all other relief that this Court deems just and proper.
                                       7                                       TRIAL BY JURY
                                       8    71. Pursuant to the Seventh Amendment to the Constitution of the United States of
                                       9        America, Plaintiff is entitled to, and demands, a trial by jury.
                                      10
                                      11    Dated: July 3, 2019                                   Hyde & Swigart, APC
                                      12                                                      By: s/ Yana A. Hart
2221 CAMINO DEL RIO SOUTH SUITE 101




                                                                                                  Yana A. Hart, Esq.
                                      13
                                                                                                  yana@westcoastlitigation.com
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14                                                          Attorneys for Plaintiff
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                            CLASS ACTION COMPLAINT             PAGE 12           RODRIGUEZ V. BANK OF AMERICA, N.A.
